DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-29 are pending.
Claims 9-20 are withdrawn from consideration.
Response to Arguments
Applicant’s arguments, see, filed page 1-2, with respect to the specification objections have been fully considered and are persuasive.  The abstract objection has been withdrawn per applicant’s arguments.
 Applicant’s arguments, see, filed page 2-3, with respect to the 102 and 103 rejections have been fully considered and are persuasive.  The respective 102 and 103 rejections have been withdrawn per applicant’s arguments.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffery N. Fairchild on 03/14/20222.
The application has been amended as follows: The claims are amended as follows:
Claims 9-20 are cancelled.
Allowable Subject Matter
Claims 1-8 and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ramsey US6980880 discloses a bend determining system automatically determines the position of a second bend of an offset based upon input offset and angle specifications. The system automatically repeats the angle of a first bend of the offset at the second bend without requiring an installer to remove the conduit from the bender. (Fig 1-6, Col 3 line 65- Col 12 line 5)
However, Ramsey fails to disclose the steps of: a) mounting an electronic measuring device to the conduit, the device capable of measuring an angle of rotation of the conduit about the longitudinal axis and providing an output alert to a user indicating when the angle of rotation equals 180 degrees; b) forming a first bend in an elongate conduit; c) zeroing the electronic measuring device to set the angle of rotation to zero; d) after step c), rotating the conduit about the longitudinal axis until the electronic measuring device provides the user output alert indicating that the angle of rotation equals 180 degrees; and e) after step d), forming another bend in the conduit while the user output signal indicates that the angle of rotation equals 180 degrees. This configuration allows for multiple alerts that the desired angle of rotation has been reached or exceeded. The method prevents dogleg in the conduit.
Dougherty US6711827 discloses a conduit bending guide, where in a preferred embodiment, the guide has a base a member with a first base section and a second base section with means for repositioning of the two base sections with respect to each other, a fastening member for securing of the guide to a conduit, a suspension mount housing an angle indicator, and a bend angle indicator. The angle indicator could have various degrees of freedom of 
However, Dougherty fails to disclose the steps of: a) mounting an electronic measuring device to the conduit, the device capable of measuring an angle of rotation of the conduit about the longitudinal axis and providing an output alert to a user indicating when the angle of rotation equals 180 degrees; b) forming a first bend in an elongate conduit; c) zeroing the electronic measuring device to set the angle of rotation to zero; d) after step c), rotating the conduit about the longitudinal axis until the electronic measuring device provides the user output alert indicating that the angle of rotation equals 180 degrees; and e) after step d), forming another bend in the conduit while the user output signal indicates that the angle of rotation equals 180 degrees. This configuration allows for multiple alerts that the desired angle of rotation has been reached or exceeded. The method prevents dogleg in the conduit.
Prior arts such as Ramsey and Dougherty made available do not teach, or fairly suggest, the steps of: a) mounting an electronic measuring device to the conduit, the device capable of measuring an angle of rotation of the conduit about the longitudinal axis and providing an output alert to a user indicating when the angle of rotation equals 180 degrees; b) forming a first bend in an elongate conduit; c) zeroing the electronic measuring device to set the angle of rotation to zero; d) after step c), rotating the conduit about the longitudinal axis until the electronic measuring device provides the user output alert indicating that the angle of rotation equals 180 
Hence the best prior art of record fails to teach the invention as set forth in claims 1-8 and 21-29 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855